Appeal by the defendant, by permission, from an order of the County Court, Orange County (Paño Z. Patsalos, J.), dated September 22, 1995, which, after a hearing, denied his motion pursuant to CPL article 440 to vacate a sentence of the same court imposed November 22, 1994.
Ordered that the order is reversed, on the law, the motion is granted, the sentence is vacated, and the matter is remitted to *504the County Court, Orange County, to give the defendant an opportunity to withdraw his plea of guilty.
At the plea proceeding, the prosecutor and the court agreed to an indeterminate sentence of one to three years in return for the defendant’s plea of guilty. At sentencing, the court enhanced the sentence by adding a $1,000 fine. The People concede that the matter should be remitted to the County Court to give the defendant an opportunity to withdraw his plea (see, People v Schultz, 73 NY2d 757; People v Easterling, 191 AD2d 579).
The defendant’s remaining contentions are without merit. Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.